Title: From George Washington to Benjamin Tupper, 1 January 1781
From: Washington, George
To: Tupper, Benjamin


                        

                            
                            Sir
                            Head Quarters New Windsor 1st Jany 1781
                        
                        I have recd yours of the 23d Decemr from Springfield, I have no objection to your visiting your family after
                            you have compleated the Business upon which you were sent, but circumstances will not admit of you staying from your
                            Regiment to the time you mention. I cannot with any consistency extend your Furlough beyond the 1st of
                            April. The Levies will be coming early into the Field and every attention of the officers commanding Regiments will be
                            wanting to prepare them for service, more especially, as we may expect to open the Campaign in conjunction with the troops
                            of our Ally. I am &c.

                    